Judgment unanimously affirmed. Memorandum: The court’s Sandoval ruling was not an abuse of discretion. The determination of what evidence of other crimes may be introduced for purposes of impeachment in the event defendant chooses to testify lies within the sound discretion of the trial court (People v Pavao, 59 NY2d 282, 292; People v Coleman, 56 NY2d 269, 273; People v Williams, 56 NY2d 236; People v Sandoval, 34 NY2d 371).
Viewing the evidence as we must in the light most favorable to the People (see, People v Ford, 66 NY2d 428, 437; People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), we conclude that there was legally sufficient evidence to establish that defendant stole property in excess of $250 from the Firestone tire store by means of false pretenses (see, Penal Law § 155.05 [2] [a]; former § 155.30 [1]).
We have reviewed all other claims raised on appeal and find that they either have not been properly preserved for review or are without merit. (Appeal from judgment of Ontario *964County Court, Reed, J. — grand larceny, third degree.) Present —Callahan, J. P., Doerr, Boomer, Lawton and Davis, JJ.